PER CURIAM.
These two appeals, consolidated for hearing, are from convictions for petit larceny.1 In each case, money was obtained from the complaining witness by trick through a procedure variously known as the flimflam, faith and trust, or confidence game, although the trick takes different forms, essentially it is performed by two operators, ostensibly strangers to each other, and the victim is persuaded to turn over to one of the operators a sum of money to demonstrate his trustworthiness as a prerequisite to obtaining some easy money. After the victim has turned over his money, the operators disappear and the victim receives nothing.
Appellant says that the evidence against him was not sufficient to establish his guilt, but the record discloses ample evidence to support a conviction even though appellant’s partner was never apprehended.
Appellant also argues that even if the evidence may have proved him guilty of *126some crime, it did not prove him guilty of the crime charged, namely, petit larceny. This argument is answered in Reed v. United States, D.C.App., 239 A.2d 156 (1968). See also Williams v. United States, D.C.App., 240 A.2d 131 (1968).
Affirmed.

. D.C.Code 1967, § 22-2202.